USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 1 of 7




                                                            3:18-cv-928
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 2 of 7
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 3 of 7
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 4 of 7
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 5 of 7
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 6 of 7
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 2 filed 11/14/18 page 7 of 7
